Citation Nr: 1226468	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-48 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut
 
 
THE ISSUES
 
1.  What evaluation is warranted for a right knee strain prior to June 29, 2011?
 
2.  What evaluation is warranted for a left knee strain prior to June 29, 2011?
 
3.  What evaluation is warranted for a  right knee strain from June 29, 2011?
 
4.  What evaluation is warranted for a left knee strain from June 29, 2011?
 
 
REPRESENTATION
 
Appellant represented by:  Connecticut Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
B. Ogilvie, Counsel


INTRODUCTION
 
The Veteran served on active duty from September 2003 to September 2008.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.
 
In April 2011, the Board remanded the case for further development.  In a May 2012 rating decision, VA increased the evaluations for right and left knee strains, assigning a 10 percent rating for each, effective June 29, 2011.  Although VA has granted a higher rating during the pendency of the appeal for right and left knee strain, as higher ratings are available before and after June 29, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
Virtual VA reveals no evidence pertinent to the claims on appeal.
 
 
FINDINGS OF FACT
 
1.  Prior to June 29, 2011, the Veteran's right knee strain was not manifested by either a limitation of extension to 10 degrees, or flexion to 45 degrees.
 
2.  Prior to June 29, 2011, the Veteran's left knee strain was not manifested by either a limitation of extension to 10 degrees, or flexion to 45 degrees.
 
3.  From June 29, 2011, the Veteran's right knee strain was not manifested by either a limitation of extension to 15 degrees, or flexion to 30 degrees.
 
4.  From June 29, 2011, the Veteran's left knee strain was not manifested by either a limitation of extension to 15 degrees, or flexion to 30 degrees.
 
 
CONCLUSIONS OF LAW
 
1.  Prior to June 29, 2011, the Veteran's right knee strain did not meet the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).
 
2.  Prior to June 29, 2011, the Veteran's left knee strain did not meet the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.
 
3.  From June 29, 2011, the Veteran's right knee strain has not met the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.

4.  From June 29, 2011, the Veteran's left knee strain has not met the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000
 
As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity for a hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
  
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, covering limitation of flexion of the leg, limitation to 60 degrees warrants a noncompensable rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for limitation of flexion to 30 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, covering limitation of extension of the leg, limitation to 5 degrees warrants a noncompensable rating, and limitation of extension to 10 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for limitation of extension to 15 degrees.
 
The normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.
 
The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).
 
VA's General Counsel has also held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
 
The rating schedule authorizes the assignment of a noncompensable rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.
 
For the period prior to June 29, 2011, the relevant evidence of record reflects a July 2008 VA examination, where the Veteran complained about aching in his knees with movement, as well as popping and cracking in his left knee.  The Veteran stated that standing and squatting for extended periods of time aggravated his knees.  Reportedly, his job required kneeling a lot, and he wore knee pads to help.  The appellant denied weakness, swelling, heat, redness, instability, giving way, and locking.  He reported fatigability and lack of endurance.  The Veteran denied flare-ups, and did not use any assistive devices.  Episodes of dislocation or recurrent subluxation were denied.  Inflammatory arthritis was not reported.
 
On physical examination of the right knee, there was no evidence of edema, effusion, instability, weakness, redness, abnormal movement, guarding of movement, or varus/valgus deformity.  On palpation, crepitus was found, but there was no heat or point tenderness.  Range of motion testing revealed flexion to 140 degrees and extension to zero degrees.  Varus/valgus in neutral and in 30 degrees of flexion was normal without motion.  Lachman's, anterior and posterior drawer, and McMurray's tests were all negative.  The right knee was not painful on motion and right knee motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following three-time repetitive use.  There was no estimated additional decrease in range of motion with flare-ups.
 
On physical examination of the left knee, there was no evidence of edema, effusion, instability, weakness, redness, abnormal movement, guarding of movement, or varus/valgus deformity.  On palpation, crepitus and point tenderness of the medial condyle were found, but there was no heat.  Range of motion testing revealed flexion to 140 degrees and extension to zero degrees.  Varus/valgus in neutral and in 30 degrees of flexion was normal without motion.  Lachman's test, anterior and posterior drawer test, and McMurray's test were all negative.  The left knee was not painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following three-time repetitive use.  There was no estimated additional decrease in range of motion with flare-ups.
 
The evidence demonstrates that the Veteran did not meet the criteria for a compensable rating during the term prior to June 29, 2011 for either a right or left knee strain.  On VA examination, the Veteran had full flexion and extension bilaterally without pain, even after repetitive testing.  Further, there was no evidence of either subluxation or lateral instability which would warrant a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  (A 10 percent rating under Diagnostic Code 5257 requires evidence of slight recurrent subluxation or lateral instability.  Therefore, the Veteran was appropriately rated at a noncompensable evaluation for this period for his right and left knee strains. 
 
Regarding the period from June 29, 2011, the Veteran was afforded a VA examination in June 2011.  The Veteran reported that he avoided squatting and kneeling when possible.  He described bilateral knee instability, stiffness, weakness, incoordination, decreased speed of joint motion.  He denied deformity and giving way, as well as effusion and flare-ups.  Episodes of dislocation or subluxation were also denied.  The Veteran was able to stand for up to one hour.  The Veteran reported being able to walk between one and three miles.  No assistive devices were used.
 
On physical examination, the Veteran's gait was normal.  Examination of the knees revealed bilateral crepitus, peripatellar tenderness, and guarding of movement.  The knees did not click or snap.  Grinding was found, but instability, a patellar abnormality, a meniscus abnormality, abnormal tendons or bursae, and any other knee abnormality was not found.  Range of motion testing revealed flexion to 140, bilaterally, and extension to zero degrees, bilaterally.  Objective evidence of pain was found with active motion bilaterally.  Repetitive testing revealed objective evidence of pain, but no additional limitations.  No joint ankylosis was found.  The examiner found no evidence of instability.  The Veteran described significant effects on his occupation, noting decreased mobility, problems with lifting and carrying, decreased lower extremity strength, and pain.  The Veteran self-assigned different occupational duties to accommodate problems with his knees.
 
This evidence reflects that the Veteran has not met the criteria for an initial rating in excess of 10 percent for the rating period from June 29, 2011 for either a right or left knee strain.  On VA examination each knee showed painful but full flexion and extension.  After repetitive testing, the Veteran had no additional limitations of either knee.  Moreover, there was no evidence of either subluxation or lateral instability which would warrant a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Therefore, a higher initial rating is not warranted for this period.
 
The Board also has considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The Veteran's knee disabilities do not involve ankylosis, a dislocated or removed cartilage, or impairment of the tibia or fibula.  As such, the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, and 5262, respectively, are not applicable.  The disabilities also have not been shown to involve any other factors that would warrant evaluating the disability under any other provisions of VA's rating schedule for either time period under consideration.
 
VA must also consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran and his representative in the form of his correspondence to VA, in which he generally contends his disabilities should be afforded higher ratings because his knees are painful when he crawls for his job.  The Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Even considering these statements, however, the most probative evidence of record, i.e., the objective medical evidence, preponderates against entitlement to a higher rating for either a right or left knee strain during either period.  While the Veteran's knee motion has been found to cause pain, there is no evidence that pain causes a compensable loss of motion in either knee, nor does pain in either knee cause disuse atrophy.   
 
Further, this disability picture is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R.   § 3.321(b)(1).  Here, the rating criteria for the right and left knee strains reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluations is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
For all the foregoing reasons, the Board finds no basis for assigning a staged rating for either knee strain, pursuant to Fenderson  as the evidence so preponderates against the appeal that the claims for higher initial ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to a compensable evaluation prior to June 29, 2011, for a right knee strain is denied.
 
Entitlement to a compensable evaluation prior to June 29, 2011, for a  left knee strain is denied.
 
Entitlement to an initial rating in excess of 10 percent from June 29, 2011, for a right knee strain is denied.
 
Entitlement to an initial rating in excess of 10 percent from June 29, 2011, for a left knee strain is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


